PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Blodt et al.
Application No. 15/747,192
Filed: January 24, 2018
For: APPARATUS FOR DETERMINING AND/OR MONITORING AT LEAST ONE PROCESS VARIABLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 18, 2020 and supplemented on February 16, 2021 to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of John R. Schaefer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
 
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed April 30, 2020. Accordingly, the application became abandoned on July 1, 2020. A Notice of Abandonment was mailed July 13, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) 1 above.

In this regard, petitioner has submitted an Application Data Sheet (ADS) on December 18, 2020, with is after payment of the issue fee that amends the name of the one of the joint inventors. The application data sheet is part of the application for which it has been submitted (see 37 CFR 1.76(a)).  

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of the issue fee, if the change in the ADS filed December 18, 2020 is desired, petitioner must submit a renewed petition under 37 CFR 1.137(a), including a request under 37 CFR 1.48(f), to correct inventor name with the processing fee of $140, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 and the fees.   

In addition, petitioner is advised that a complete response to The Notice to File Corrected Application Papers mailed May 7, 2020 has not been received. In this regard, the drawings filed July 6, 2020 includes a FIG. 4d, but the specification’s brief description of the drawings does not describe a drawing with that designation. Applicant must respond either by amending the specification to add a brief description of that drawing or by correcting the drawings to remove the drawing in question. See 37 CFR 1.121.
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this decision may be directed to Felicia Jenkins at (571) 272-0986.  



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                    


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).